Chapman, C. J.
The devise in J ames Read’s will, a copy of which is contained in the bill, gives to the plaintiffs, in addition to the dwelling-house with the land and appurtenances thereto belonging, “ the two stable lots in the rear thereof.” The land which was conveyed to him by William Ropes, by two deeds both dated on the same day, is properly designated as two lots, and the separate conveyances identify them as such. The description of them as stable lots designates them still further, as they are not built upon. They are conveniently situated for stable lota for the house or the neighboring houses, and all the lots parallel with them on the same side of River Street, on which any buildings have been erected, have been and are used and occupied for stables. They are properly described as being in the rear of his dwelling-house lot; though this of itself would lack certainty, a# one of them extends in the rear of lot No. 89. But taking al *84the circumstances above mentioned, together with the fact that neither of them alone would satisfy the description, and we think it sufficiently certain that the testator’s intent was to include both oE them in the devise.
In describing the real estate devised, reasonable certainty is all that is necessary; and we are all of opinion that it is reasonably certain, from the language of this devise, that it covered both the lots above mentioned.
Demurrer overruled.